Title: To Thomas Jefferson from John Lithgow, 23 May 1807
From: Lithgow, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Pittsburg May– 
                        on or before May 23, 1807
                            
                        
                        on the Subject of migration contained in the Commonwealth I request your Attention as a Statesman;   This
                            question will soon be, whether we ought to spread ourselves over a wide country by migration, or apply ourselves to
                            manufactures which condenses the population and keeps the people at home.
                        It is thought by some here, that You have been deceived by your confidential Agent, who depended more on
                            rumour and party passion than on Actual Observation. be that as it may, it is certain that the impartial the
                            dispassionate, the Philosopher and the future historian will condemn Wilkinson: and I should be sorry if any honest man
                            should be implicated with him as his abbetter, approver or coadjutor.—Claiborne has long been considered as a weak though
                            honest man.—Wilkinson always was a tyrant—a Catalline—an intriguer without the talents for intrigue—
                        I am your humble friend
                        
                            J. Lithgow
                            
                        
                    